                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                             Civil Action No. 5:21-cv-111


AMBER GAIL COX WHITLEY,             )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                      COMPLAINT
                                    )                 JURY TRIAL DEMANDED
JON WESLEY THOMPSON, M.D.,          )
                                    )
      Defendant.                    )
                                    )
____________________________________)


       The Plaintiff, AMBER GAIL COX WHITLEY, being duly sworn, deposes and says the

following:

                                            I.
                                     NATURE OF ACTION

       This civil action arises from violations of the Electronic Communications Privacy Act, 18

U.S.C. ⸹ 2510, et seq. (hereinafter referred to as the “ECPA”) and state law. Plaintiff alleges that

the Defendant, Jon Wesley Thompson, M.D., made unwelcomed sexual advances toward her and

attempted to blackmail her in exchange for sex. On June 11, 2021, Defendant told Plaintiff that

he had audio- and video-recordings he had taken of her private and confidential activities.

Defendant made these recordings without Plaintiff’s knowledge or consent. Defendant

demanded that Plaintiff engage in sexual activities with him twice a month for one year and that

if she declined, he would release the audio- and video-recordings to her husband and other

family members and through other means. Plaintiff now seeks appropriate injunctive, equitable,

and monetary relief, in the form of actual damages, compensatory damages for emotional



                                                 1

      Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 1 of 12
distress, and punitive damages against Defendant, as well as such other relief to which she is

entitled as a consequence of Defendant’s abusive and predatory misconduct.

                                       II.
                       JURISDICTIONAL STATEMENT& PARTIES

1.     Plaintiff is an adult citizen and resident of Wilkes County, North Carolina. At all times

relevant to this Complaint, Plaintiff was and is currently employed by Wake Forest Baptist

Health Network and its affiliate, Wilkes Medical Center, as a licensed Nurse Practitioner.

2.    The Defendant, Jon Wesley Thompson, M.D., is an adult citizen and resident of Wilkes

County, North Carolina. At all times relevant to this Complaint, Defendant was a physician

employed by Wake Forest Baptist Health and its affiliate, Wilkes Medical Center, and was

Plaintiff’s immediate supervisor. Defendant was also Plaintiff’s physician.

3.      This Court has jurisdiction over the parties and the subject matter of this Complaint.

Venue in the U.S. District Court for the Western District of North Carolina is proper.

4.     All procedural prerequisites to the institution of this action have been fulfilled.

                                          III.
                                   STATEMENT OF FACTS

5.     Plaintiff received her masters degree in nursing from Winston-Salem State University

School of Nursing in 2011. She is licensed by the State of North Carolina as a Nurse Practitioner

and is board certified by the American Academy of Nurse Practitioners.

6.     In or about August of 2011 Plaintiff was hired by Carolina’s Healthcare System to work as

a Nurse Practitioner at its Wilkes Regional Medical Center, located in North Wilkesboro, North

Carolina. Subsequently, in or about 2017, Wake Forest Baptist Health assumed management of

the Wilkes County Medical Center and became Plaintiff’s employer.




                                                 2

      Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 2 of 12
7.      While employed by Wake Forest Baptist Health and its predecessor, Plaintiff has been

required to work under the direct supervision of a physician who is licensed by the North Carolina

Medical Board. She is required by the North Carolina State Nursing Board to enter into a

collaborative practice agreement with a supervising physician in order to practice as a Nurse

Practitioner in this state.

8.      In or about May 2017 Plaintiff entered into a collaborative practice agreement with

Defendant. Defendant acted as Plaintiff’s supervising physician while they were both employed

by Wake Forest Baptist Health Network until June 18, 2021.

9.      While Defendant was Plaintiff’s supervisor, Plaintiff maintained a professional and

amicable relationship with Defendant. While Plaintiff, as well as her family, developed a social

relationship with Defendant and his wife and family over time, the relationship between Plaintiff

and Defendant at all times until June 11, 2021 remained strictly Platonic.

10.     Defendant is a well-known figure in Wilkes County. He is and/or was the only general

surgeon in Wilkes County and served as a Regional Medical Director with Wake Forest Baptist

Health. Based upon information and belief, he is a Fellow of the American College of Surgeons

and is board-certified by the American Board of Surgery. Based upon information and belief,

Defendant is a 2001 graduate of the University of Texas Medical School at San Antonio and has

over 20 years of experience in the medical field.

11.     On May 17, 2021, Defendant told Plaintiff while at work that he was having marital

problems and alleged that he knew that Plaintiff was having issues in her own marriage. Defendant

then stated that he found Plaintiff attractive and stated that he was interested in having a

relationship with her outside of work. Defendant further asked Plaintiff whether his request made

her uncomfortable to which Plaintiff replied, “yes.” Defendant then offered an apology to Plaintiff.



                                                 3

       Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 3 of 12
12.    Based upon her previous work experience with Defendant, Plaintiff believed that

Defendant’s comment was isolated and that perhaps she had misinterpreted or misunderstood what

Defendant said about having a relationship with her outside of work. Prior to June 11, 2021, for

instance, Defendant was Plaintiff’s physician. During March, 2020, Defendant surgically removed

her gallbladder. In late November, 2020, Defendant was present and attended her carpal tunnel

release surgery. In December, 2020, Defendant performed a breast examination of Plaintiff which

was monitored by another nurse and ordered diagnostic imaging accordingly.

13.    On June 11, 2021, Defendant requested to speak with Plaintiff in his truck. Plaintiff

complied with Defendant’s request as it was not uncommon for them to ride together between the

hospital and their respective offices. Once inside his truck, Defendant stated that the had some

audio- and video-recordings of Plaintiff that contained highly personal, confidential, and

potentially damaging information about her. Defendant advised Plaintiff that the recordings were

stored on his cell phone and that he had copies in other places. Defendant further advised Plaintiff

that there were devices one could buy which could capture conversations by simply pointing the

device at the conversation one wanted to record. Defendant also stated that there were cameras

and other devices that could see through tinted glass.

14.    While in Defendant’s truck on June 11, 2021, Defendant attempted to play an audio-

recording of Plaintiff’s conversation with a third party that was stored on a non-work cell phone.

Defendant, however, stated that he was unable to play it for her because his hearing aids were

connected by blue-tooth to his cell phone and interfered with his attempt to play the recording for

her. Plaintiff, nonetheless, believed and continues to believe that Defendant had, in fact, recorded

her private communications.




                                                 4

      Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 4 of 12
15.    Defendant told Plaintiff on June 11, 2021 that he would not disclose said recordings

provided she agreed to have “physical alone time” with him for one hour, twice a month, for one

year. Defendant also told her several times that he found her attractive. Plaintiff interpreted

Defendant’s request for “physical alone time” as a request for sexual intercourse with him.

16.    During the June 11, 2021 conversation, Defendant told Plaintiff that he would help her

obtain bigger bonuses from their employer, Wake Forest Baptist Health, and that their professional

work relationship would not change because he knew she could “compartmentalize” the sexual

relationship he demanded from her. While they were in Defendant’s truck, Defendant stated that

he wanted to begin a sexual relationship with her that day, that they had time to go have “some

fun” in his apartment inasmuch as they did not have surgery scheduled for the remainder of that

day.

17.    In response, Plaintiff stated she needed time to think about Defendant’s demand.

Defendant agreed to provide Plaintiff until Monday June 14, 2021 to make her decision, and stated

that if she refused, he would send the audio- and video-recordings to her husband and other

members of her family. Defendant further stated that if Plaintiff did not agree to his proposal, her

refusal would change her situation at work and he further implied that Plaintiff might lose her job.

Defendant added he was not worried about his job because as a surgeon he could pack up and go

to work anywhere.

18.    Plaintiff told Defendant at the conclusion of their June 11, 2021 conversation that

Defendant’s demand was “blackmail.” Defendant replied that he did not see it that way.

19.    On Monday, June 14, 2021, Plaintiff responded to Defendant’s proposal with more

questions regarding what he wanted her to do and wanted assurances that she would be released

from complying with his demands for sex after one year. During the course of their conversation,



                                                 5

       Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 5 of 12
Defendant reiterated that he had experienced marital difficulties with his wife and that he wanted

a sexual physical relationship with Plaintiff for one hour, two days per month for one year.

Defendant also played for Plaintiff a clip of an audio-recording that was stored on his non-work

cell phone as proof to substantiate his claim that he had in fact recorded Plaintiff’s private

communications. The clip of the audio-recording contained a confidential conversation Plaintiff

had had with a third party. Defendant advised that he might release Plaintiff from his proposed

sexual arrangement if he wanted to do so after one year. Plaintiff stated that she needed more time

to think about Defendant’s demand.

20.    During the course of the June 14, 2021 conversation Defendant was suspicious that

Plaintiff might attempt to record their discussion and placed his hands on her waist in an aggressive

manner without her consent. Plaintiff told Defendant, “Don’t touch me” and was fearful that

Defendant might harm her.

21.    The recording of Plaintiff’s conversation with a third party that Defendant disclosed to her

on June 14, 2021 was confidential. Neither Plaintiff nor the party to whom she was speaking

consented to being recorded by Defendant. Plaintiff had every expectation that her conversation

with the third party was and would remain private.

22.    On June 15, 2021, Plaintiff’s husband accompanied Plaintiff to a previously scheduled

medical procedure at Wilkes Medical Center. While waiting for Plaintiff, Defendant approached

Plaintiff’s husband and asked him for his contact information, including his email address. Later

that day, Defendant texted his personal cell phone number to Plaintiff’s husband. Defendant also

sent a friend request via FaceBook to her grand-father and husband.

23.    On June 16, 2021, Plaintiff met with Wake Forest Baptist Health Senior Employee

Relations Consultant, Catherine McMath, and Chief Medical Director, Elisabeth Stambaugh,



                                                 6

      Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 6 of 12
M.D., and lodged a complaint of workplace sexual harassment against Defendant. During the

course of her discussion with Ms. McMath and Dr. Stambaugh, Plaintiff provided a detailed

account of Defendant’s plan to blackmail and extort her in exchange for sex, as well as other

corroborative evidence.

24.    On June 18, 2021, Wake Forest Baptist Health terminated Defendant’s employment based

upon Defendant’s admission that Plaintiff’s sexual harassment complaint about him is true.

25.    Defendant’s conduct toward Plaintiff was predatory and was intended to sexually exploit

and abuse her, and to place her in fear for her personal well-being and safety and in fear for the

well-being and safety of her immediate family.

26.    Due to the outrageous and predatory nature of Defendant’s conduct in attempting to

blackmail and extort Plaintiff in exchange for sex, Defendant has, in fact, placed Plaintiff in

extreme fear for her personal well-being and safety, and in fear for the well-being and safety of

her immediate family members.       Additionally, Defendant has caused Plaintiff to suffer severe

emotional distress in the form of sleeplessness, anxiety, depression, embarrassment, and shame,

for which she has sought and is currently seeking psychological counseling.

                                  FIRST CLAIM FOR RELIEF
                          (Violation of ECPA, 18 U.S.C. ⸹ 2510, et seq.)


27.    Plaintiff realleges and incorporates by reference herein Paragraphs 1 through 26 of this

Complaint.

28.    Title I of the Electronic Communications Privacy Act, 18 U.S.C. ⸹⸹ 2510-2523 (“The

Wiretap Act”), prohibits the intentional interception of any individual’s wire, oral, or electronic

communications. The term, “interception” under the ECPA means the “aural or other acquisition




                                                 7

      Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 7 of 12
of the contents of any wire, electronic, or oral communication by using any electronic device,

mechanical device, or other device.” 18 U.S.C. ⸹ 2510(5).

29.    Defendant willfully and purposely sought to intercept and did intercept the content of

Plaintiff’s oral communications with a third party by the use of a mechanical, electronic, or other

device for the purpose of using the content of such communications to blackmail and otherwise

induce Plaintiff to engage in sexual intercourse with him against her will.

30.    Plaintiff’s communications with the third party were private and confidential and Plaintiff

expected said communications to be private and confidential. Neither Plaintiff nor the third party

were aware of Defendant’s activities at the time he recorded their communications and neither

consented to Defendant’s interception or threatened use of their private communications.

31.    As a direct and proximate result of Defendant’s acts, Plaintiff suffers, and continues to

suffer emotional injury in the form of sleeplessness, anxiety, depression, humiliation, and

embarrassment. Accordingly, Plaintiff is entitled to have recover of Defendant actual and

compensatory damages in an amount to be proved at trial in excess of $75,000.00.

32.    Defendant’s actions toward Plaintiff were willful and intentional and were undertaken

with malice and/or a reckless indifference to Plaintiff’s federally protected rights. As such,

Plaintiff is entitled to have and recover of Defendant punitive damages as provided by 18 U.S.C.

⸹ 2707(c).

                               SECOND CLAIM FOR RELIEF
                                   (Invasion of Privacy)

33.    Plaintiff realleges and incorporates by reference herein Paragraphs 1 through 32 of this

Complaint.




                                                 8

      Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 8 of 12
34.    Defendant intentionally and willfully intruded upon the privacy of the Plaintiff by

recording her personal and private communications with a third party without her knowledge or

consent. Plaintiff had every reasonable expectation of privacy in her communications.

35. Defendant’s actions toward Plaintiff, including the use of such private recordings to blackmail

her for sex, were highly offensive to her as it would be to any reasonable person in the same or

similar circumstances.

36.    As a direct and proximate result of Defendant’s acts, Plaintiff suffers, and continues to

suffer emotional injury in the form of sleeplessness, anxiety, depression, humiliation, and

embarrassment. Accordingly, Plaintiff is entitled to have recover of Defendant actual and

compensatory damages in an amount to be proved at trial in excess of $75,000.00.

37.    Defendant’s actions toward Plaintiff were willful and intentional. As such, Plaintiff is

entitled to have and recover of Defendant punitive damages as provided by state law.

                                 THIRD CLAIM FOR RELIEF
                                (Civil Sexual Assault & Battery)

38.   Plaintiff realleges and incorporates by reference herein Paragraphs 1 through 37 of this

Complaint.

39.    Defendant willfully and intentionally stalked Plaintiff. Defendant admitted to Plaintiff that

he had been following her. Defendant’s actions placed Plaintiff in fear of an imminent sexual

assault against her will for the purpose of his own sexual arousal and/or to sexually abuse Plaintiff.

Additionally, on June 14, 2021, Defendant aggressively placed his hands on Plaintiff’s waist

against her will and without her consent and placed her in fear of an imminent physical assault

against her person.

40.    Defendant’s actions constitute a sexual assault and battery.




                                                  9

      Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 9 of 12
41.    As a direct and proximate result of Defendant’s acts, Plaintiff suffers, and continues to

suffer emotional injury in the form of sleeplessness, anxiety, depression, humiliation, and

embarrassment. Accordingly, Plaintiff is entitled to have recover of Defendant actual and

compensatory damages in an amount to be proved at trial in excess of $75,000.00.

42.    Defendant’s actions toward Plaintiff were willful and intentional. As such, Plaintiff is

entitled to have and recover of Defendant punitive damages as provided by state law.

                               FOURTH CLAIM FOR RELIEF
                         (Intentional Infliction of Emotional Distress)

43.    Plaintiff realleges and incorporates by reference herein Paragraphs 1 through 42 of this

Complaint.

44.    Defendant intentionally placed Plaintiff in extreme fear for her personal well-being and

safety, in fear for the well-being and safety of her immediate family members and her livelihood.

Additionally, Defendant has caused Plaintiff to suffer severe emotional distress for which she has

sought and is currently seeking psychological counseling.

45.    The actions of the Defendant were extreme and outrageous and were intended to sexually

victimize Plaintiff by forcing her into an unwanted sexual relationship through the use of

blackmail/extortion.

46.    As a direct and proximate result of Defendant’s acts, Plaintiff suffers, and continues to

suffer emotional injury in the form of sleeplessness, anxiety, depression, humiliation, and

embarrassment. Accordingly, Plaintiff is entitled to have recover of Defendant actual and

compensatory damages in an amount to be proved at trial in excess of $75,000.00.

47.    Defendant’s actions toward Plaintiff were willful and intentional. As such, Plaintiff is

entitled to have and recover of Defendant punitive damages as provided by state law.




                                                10

      Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 10 of 12
                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests this Court to:


A.     Enter a judgment in her favor and grant a permanent injunction enjoining Defendant from

engaging in any public or private use of her personal or confidential communications or

information in any form.

B.     Order the Defendant to make the Plaintiff whole by providing her with equitable relief

and monetary damages in amounts to be proved at trial to compensate her for her actual damages

and for her emotional distress, anxiety, and humiliation caused by the acts of the Defendant.

C.     Order Defendant to pay to Plaintiff punitive damages in amounts to be proved at trial for

his willful and intentional abuse and sexual victimization of the Plaintiff as provided by federal

and state law.

D.     Award Plaintiff her reasonable costs and attorney’s fees incurred in this action as

provided by federal and state law.

E.     Grant such further and different relief to the Plaintiff as the Court deems necessary and

proper under the circumstances.


                                  JURY TRIAL DEMANDED

       Plaintiff demands a jury trial regarding the matters alleged herein.

       This the 21st day of July, 2021.




                                                11

      Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 11 of 12
                                     /s/Jenny L. Sharpe
                                     Jenny L. Sharpe, Esq.
                                     Attorney for Plaintiff
                                     N.C. State Bar No. 13698

                                     J SHARPE, PLLC
                                     15720 Brixham Hill Avenue
                                     Suite 300
                                     Charlotte, NC 28277
                                     Telephone: (704) 944-3272
                                     Facsimile: (704) 944-3201
                                     Email: sharpeattorney@gmail.com




                                12

Case 5:21-cv-00111-KDB-DCK Document 1 Filed 07/21/21 Page 12 of 12
